DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 16-17 and 20-35 are pending in the application.  Claims 2-15 and 19 are cancelled.  Claims 20-35 are newly-added.
Priority
This application continuation-in-part of U.S. Patent Application Serial No. 16,672,047, which is a divisional application claiming priority benefit of U.S. Patent Application No. 16/338,182, filed April 18, 2019, which is a continuation of PCT/US2019/021138, filed March 7, 2019, which claims priority to U.S. Provisional Patent Application Serial Nos. 62/639,608, filed March 7, 2018, 62/697,920, filed July 13, 2018; 62/697,926, filed July 13, 2018, 62/697,923, filed July 13, 2018 and 62/715,545, filed August 7, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16 and 17, drawn to methods of obtaining or purifying Δ8THC and/or Δ9THC, classified in C07D 311/86 and C07D 301/32, in the reply filed on 01/04/2022, is acknowledged.
Claims 1 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.
Accordingly, claims 16-17 and 20-35 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a process for obtaining or purifying a substantially pure Δ8-THC and Δ9-THC.  One interpretation of the claim language is that the process results in a substantially pure Δ8-THC products and, separately, a substantially pure Δ9-THC product (that is, two separate products).  Dependent claims 29 and 30, in which these products are collected separately, appear to point toward this interpretation.  However, another interpretation is that the process results in a substantially pure product comprising both Δ8-THC and Δ9-THC in a single product mixture at the conclusion of the recited process.  Or perhaps both interpretations are envisioned?  This ambiguity renders the claim as written indefinite.
Claim 17 recites the further process comprising dissolving or mixing in or adding the substantially pure Δ9-THC and Δ8-THC in a solvent to make a mixture of solvent and Δ9-THC and Δ8-THC, and loading the mixture onto a second chromatography column, then eluting the first reaction product from the first column with an elution solution. It is unclear what material is going where here.  The first reaction product in claim 16 appears to have already gone onto a first column in the process of claim 16; here, there appears to be a disconnect between the first column and the second column and whether the first reaction product or the substantially purified product go onto the second column.  This ambiguity renders the claim indefinite.
Claim 27 recites (in part) “wherein the second solvent is the same or substantially the same as the first solvent.  Claim 16 recites “a first reaction solvent” and “a second solvent”.  It is unclear if the “first reaction solvent” recited in claim 16 corresponds with “the second solvent” of claim 27.  Furthermore, the phrase “substantially the same” used in claim 27 comprises the term “substantially”, a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of substantiality, and one of ordinary skill in the art would therefore not be reasonably apprised of the scope of the invention. 
Claim 29 recites the limitation "wherein the eluting comprises use of a gradient elution process and the Δ9-THC and Δ8-THC are separately collected in different or separate elution fractions.”   There is insufficient antecedent basis for this limitation in the claim, as the process of claim 16 results in a product which is recited as “a substantially pure Δ9-THC and Δ8-THC”, which is reasonably interpreted as a single product comprising both of these THC isomers.  Claim 30 suffers from the analogous issue.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 31 recites the phrase “wherein the natural or the synthetic source further comprises a cannabidiol (CBD).”  However, the process of antecedent claim 16 at p. 6 lines 3-4 recites that the natural or synthetic source “comprises a cannabidiol (CBD) from the natural or synthetic source.”  Accordingly, claim 31 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 20, 22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over GAONI (Journal of the American Chemical Society 1971 93(1):217-224; referred to herein as Gaoni 1), in view of STEUP (US 2010/0298579 A1), GAONI (Tetrahedron 1966 22:1481-1488; cited previously; referred to herein as Gaoni 2), TAYLOR (Journal of the American Chemical Society 1966 88(2):367-369) further in view of HANUS (Natural Product Reports 2016 33:1357-1392) and PATEL (Journal of Pharmaceutical and Biomedical Analysis 2017 146:15-23), as evidenced by SHAH (Ph.D. Dissertation University of Arizona, 1988).
As a preliminary matter, Fig. 2b (partial) of Shah (p. 20) is reproduced below in order to clearly indicate alternate cannabinoid numbering schemes used in the various cited prior art.
	
    PNG
    media_image1.png
    484
    591
    media_image1.png
    Greyscale
.
	Thus, Δ9-THC and Δ1THC are structurally synonymous and Δ8-THC and Δ6-THC (sometimes referred to as Δ1(6)-THC) are structurally synonymous.  
	Gaoni 1 (p. 223 col. 1) teaches isomerization of cannabidiol (aka CBD – also reading on claim 31) to Δ1-THC in a solvent in the presence of added boron trifluoride etherate as catalyst (reading on claim 21) at room temperature (reading on claim 22), followed by neutralization with sodium bicarbonate solution, extraction into ether (thereby removing most or all of the catalyst and neutralization agent), and evaporation of solvent to afford a crude mixture containing Δ1-THC (referred to as Iva). The reference method states that “in a few instances, probably due to prolonged acid treatment, the formation of Δ1(6)-THC (VIII) was observed”. Subsequent chromatographic separation of the crude product on a chromatography column containing Florisil (a normal-phase chromatography medium – reading on claim 28) is carried out, wherein both Δ1-THC and Δ1(6)-THC are obtained together in fractions, along with another product Δ8 -i-THC (referred to as IX, present at 3-4 percent).  Accordingly, these product fractions comprise “substantially pure” Δ1-THC and Δ1(6)-THC as defined (p. 44 lines 1-6 of the present specification).  Regarding claim 29, the elution of Gaoni 1 is carried out with pentane containing increasing portions of ether in pentane (i.e., in a gradient elution process), and separate fractions containing Δ8-THC and Δ9-THC are collected during application of the pentane/ether gradient.  
	Steup notes at [0009] “[i]f necessary or desired…an acid-catalyzed rearrangement is undertaken…[t]his isomerization may, for example, be the ring closure of the pyran ring in the case of CBD to give dronabinol, but also the rearrangement of delta-9- to delta-8-THC…”. Steup specifically teaches a process for the acid-catalyzed isomerization of CBD at [0273] - [0282].  In the described process, CBD is dissolved in a solvent and the catalyst boron trifluoride etherate is added, followed by stirring at room temperature.  According to the reference “[t]oward the end of the reaction, the delta-8-tetrahydrocannabinol content rises to a greater than proportional degree” and “[w]hen the delta-8-tetrahydrocannabinol content is 2% relative to delta-9-tetrahydrocannabinol, the reaction is stopped by adding 300 ml of 5% (aqueous) sodium hydrogen carbonate solution”. Thus, both Δ8-THC and Δ9-THC are produced in the process. 
Gaoni 2 (p. 1487 par. 2) teaches conversion of cannabidiol (CBD) to Δ8THC (aka Δ1(6)THC - see p. 1482 compound II) in boiling benzene (a first reaction solvent - bp 80.1°C) and in the presence of the acid catalyst p-toluenesulfonic acid, followed by washing the benzene phase with an aqueous basic solution (NaHCO2) (thereby neutralizing and removing the acid catalyst into the water phase), evaporating the benzene (thus, removing the first reaction solvent) followed by dissolving the product in pentane (i.e. an elution solution) and conducting chromatographic separation on alumina (a first chromatography column), collection of fractions, and removal of the elution solvent to obtain the Δ8THC product.
Gaoni characterizes the products and route-to-products arising from acid-catalyzed ring closure and isomerization of CBD, noting the following major conversions (see excerpt below from p. 1482):

    PNG
    media_image2.png
    209
    470
    media_image2.png
    Greyscale
, where the shift in the double bond that occurs upon conversion of IIIa (Δ9-THC) to II (Δ8-THC) can be explained by decrease in steric strain, where the phenolic group hinders the C-2 proton in II to a much lesser extent that it hinders the proton in the same position in IIIa.  Importantly, the reference notes (p. 1486 par. 3) that isomer II is stable on acidic treatment and does not revert to the labile IIIa isomer.
	Taylor, teaching in the same art area, acid-catalyzed isomerization of CBD (p. 367 col. 2 par. 2 – see excerpt below), writes as follows:
			
    PNG
    media_image3.png
    384
    370
    media_image3.png
    Greyscale
.
	Hanus, teaching the same art area, acid-catalyzed isomerization of CBD (p. 1370 col. 2 par. 2 – see excerpt below), writes as follows:
			
    PNG
    media_image4.png
    129
    410
    media_image4.png
    Greyscale
.
	Regarding the limitation that the natural or synthetic source comprises Δ8-THC and Δ9-THC, based on the results of Patel, in analysis of 144 cannabis batches for 68 strain types (p. 22 col 1-2 and Table 6), an ordinary artisan at the time the application was effectively filed would conclude that there is a reasonable expectation that both Δ9-THC and Δ8-THC are present in at least some quantity in CBD-containing starting material (reading on claims 20 and 31).  Importantly, inferring from the teachings of Gaoni 2, Δ8-THC is stable on acidic treatment and does not revert to Δ9-THC.  Thus, it is reasonable to conclude that any Δ8-THC present in the process starting material would continue to be present in the final isomerization product mixture, no matter what conditions are employed in the isomerization.
	 Goani 1, Steup and Gaoni 2 each teach acid-catalyzed isomerization of CBD to THC isomers, where the final product or product mixture is controllable by means of modifying reaction conditions (i.e. acidity, time and temperature), as taught therein, and where modulation of reaction conditions taught by Taylor and separately by Hanus further extends and reinforces these teachings.   In view of these teachings, a person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to adjust reaction conditions (e.g., acidity, time and temperature, as related to reaction kinetics) to allow control of the ratio of Δ8-THC and Δ9-THC in a product mix when beginning with CBD, depending upon what product or product mixture is finally desired.
	Regarding motivation for obtaining a mixture of Δ8-THC and Δ9-THC in the claimed process, as noted by Hanus “Δ8-THC and Δ9-THC show a similar profile of activity on cannabinoid receptors, with Δ8-THC being only slightly less active than Δ9-THC.”  Thus, controlling the process to include both isomers results in a product mix in which two valuable and highly biologically-active products are produced in substantially pure form.  Downstream processing may well be desirable to purify/isolate the individual Δ8-THC and Δ9-THC isomers, but there is no such requirement in the present claims.
	Regarding the limitation of claim 27 that the first and second solvents are the same or substantially the same, Gaoni 2 utilizes benzene and pentane as the first and second solvents.  In the absence of a controlling definition of “substantially the same” as recited (see the rejection of claim 27 set forth above as indefinite under 35 U.S.C. 112(b)), it is concluded that these non-polar organic solvents are “substantially the same” with respect to their ability to solubilize these cannabinoid compounds.
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results, with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Claims 16, 20, 22 and 27-29 represent a selective cumulative combination of the processes of the prior art references as taught by, done in a manner obvious to one of ordinary skill in the art. Here, there is no indication that such combination would lead one of ordinary skill in the art to doubt that the combination could be made. In re Mostovych, 144 USPQ 38 (CCPA, 1964). Therefore, the instant invention as recited in these claims is prima facie obvious from the teachings of the prior art, absent a showing of unexpected results. Due to the need to obtain desirable products in high purity and yield, it would have been obvious for one of ordinary skill in the art to try the selective combination of the prior art processes and to optimize any or all of the associated process variables at the time this application was effectively filed, because doing such is a finite and predictable modification of said prior art. There is a reasonable expectation of success because the instant invention and the teachings of the cited prior art are in the same field of endeavor, and successfully performed as set forth above. Consequently, the claimed process of converting CDB to Δ8-THC and Δ9-THC and purifying/isolating the conversion product(s) is not patentably distinct, being in the public domain before the instant invention was made. Applicant has done no more than combine the separate but well-known teachings of Gaoni 1, Steup, Gaoni 2, Taylor, Hanus and Patel, where the skilled artisan would have been well-motivated to combine these teachings in order to maximize formation of two valuable biologically active THC isomers. While the combination may perform a useful function, it does no more than what the prior art components would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int'l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable results, the combination is obvious. In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra. 
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Concluding that the claimed process would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed, the examiner notes that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not one of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. ”KSR 550 U.S. at ___, 82 USPQ2d at 1397.  The KSR Court recognized that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” 
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over GAONI (Journal of the American Chemical Society 1971 93(1):217-224; referred to herein as Gaoni 1), in view of STEUP (US 2010/0298579 A1), GAONI (Tetrahedron 1966 22:1481-1488; cited previously; referred to herein as Gaoni 2), TAYLOR (Journal of the American Chemical Society 1966 88(2):367-369) further in view of HANUS (Natural Product Reports 2016 33:1357-1392), PATEL (Journal of Pharmaceutical and Biomedical Analysis 2017 146:15-23) and PETCOFF (Science 1971 173:824-826).
Regarding interpretation of claim 32-33, the claims are construed for the current examination as referring to binding of residual unconverted CBD present after the isomerization reaction to the medium in the chromatography column used in step (h) and elution therefrom.  The teachings of Gaoni 1, Steup, Gaoni 2, Taylor, Hanus and Patel and conclusions drawn therefrom are set forth above. Gaoni 1 teaches chromatographic separation of the crude product on a chromatography column containing Florisil (a normal-phase chromatography medium – reading on claim 28) is carried out, wherein both Δ1-THC and Δ1(6)-THC are obtained together in fractions, and Steup teaches purification of the reaction products by chromatography on silica gel (see [0281]).  These teachings combined do not explicitly teach the process wherein CBD is reversibly bound to the chromatography column in step (h). However Petcoff, working in the area of chromatographic cannabinoid separations, demonstrates separation of CBD, Δ8-THC and Δ9-THC using silica gel separation medium (See Figures 1a, 1c, 1d).  It is seen that the CBD migrates ahead of Δ8-THC and Δ9-THC, but does not run at the solvent front.  Accordingly, a person of ordinary skill in the art at the time the application was effectively filed would find it obvious in the separation taught by at least Gaoni 1, using the same chromatographic medium, that the residual CBD would be reversibly bound to the medium and would, during elution, elute before the Δ8-THC and Δ9-THC.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over GAONI (Journal of the American Chemical Society 1971 93(1):217-224; referred to herein as Gaoni 1), in view of STEUP (US 2010/0298579 A1), GAONI (Tetrahedron 1966 22:1481-1488; cited previously; referred to herein as Gaoni 2), TAYLOR (Journal of the American Chemical Society 1966 88(2):367-369) further in view of HANUS (Natural Product Reports 2016 33:1357-1392), PATEL (Journal of Pharmaceutical and Biomedical Analysis 2017 146:15-23) and COX (Preparative Chromatography, Kirk-Othmer Encyclopedia of Chemical Technology 2000).
The teachings of Gaoni 1, Steup, Gaoni 2, Taylor, Hanus and Patel and conclusions drawn therefrom are set forth above.  Gaoni 1 teaches evaporation of solvent prior to chromatographic separation of the crude product (i.e. step (f)) prior to purification by column chromatography. These teachings combined do not teach the process sequence comprising (f) removing or substantially removing most or all of the catalyst and neutralizing agent from the first reaction mixture to generate a first reaction product, followed by (g) dissolving the first reaction product in a second solvent, and (h) loading the dissolved first reaction product onto a first chromatography column.  Gaoni 1 does not teach the step of dissolving the crude product before conducting the column loading step (h).  Gaoni 2 teaches dissolving the crude viscous oil in pentane before loading onto the separation column.  Cox, in general teachings in the area of preparative column chromatography (at p. 6 par. 1) notes that in low pressure chromatography the sample is typically introduced by adding a solution of the sample to the top of the bed.  Advantages gained by dissolving the sample in solvent prior to loading include more uniform sample loading, ease in handling an oily substance, and more quantitative transfer of sample to the column.  A skilled artisan would have found it obvious to dissolve the crude isomerization products in a solvent prior to preparative chromatographic separation with a reasonable expectation of success.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over GAONI (Journal of the American Chemical Society 1971 93(1):217-224; referred to herein as Gaoni 1), in view of STEUP (US 2010/0298579 A1), GAONI (Tetrahedron 1966 22:1481-1488; cited previously; referred to herein as Gaoni 2), TAYLOR (Journal of the American Chemical Society 1966 88(2):367-369) further in view of HANUS (Natural Product Reports 2016 33:1357-1392), PATEL (Journal of Pharmaceutical and Biomedical Analysis 2017 146:15-23) and WEBSTER (US 7,399,872).  
Certain teachings of Gaoni 1, Steup, Gaoni 2, Taylor, Hanus and Patel and conclusions drawn therefrom are set forth above.  
Gaoni 1 teaches the isomerization CBD -> Δ9-THC reaction conducted for 30 minutes at room temperature. The reference also states that “due to prolonged acid treatment, the formation of Δ1(6)-THC (VIII) was observed”.  Gaoni 2 teaches the isomerization reaction in boiling benzene for 2 hours.  Steup, in the example, monitors the room temperature reaction at intervals of 15 minutes, halting the reaction when the Δ8-THC product is 2% relative to the Δ9-THC product.  Webster, working in the same art area, isomerization of CBD to THC products, teaches conversion of CBD to Δ8-THC in boiling toluene for 1 hour (Example I) or conversion of CBD to Δ9-THC in methylene chloride at 0 degrees C for 1 hour (Example II).  Webster further teaches (col. 3 lines 27-34) that “[d]escribed herein are methods and protocols for converting cannabidiol (CBD) to Δ8-THC or Δ9-THC. As will be appreciated by one knowledgeable in the art and as discussed below, the reaction times may be varied somewhat, producing product at different yields and purities.”
Regarding claims 23-24, these references combined do not teach isomerization reaction times of about 4 to 24 or 6 to 15 hours. However, in view of the cited teachings of the prior art, it would be within the capability of a person or ordinary skill in the art to optimize process temperature and time in a routine manner, where there is a linkage between temperature and rate which informs selection of optimum reaction time, with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  Absent a showing of unexpected results regarding these variables in the instant process, the claimed process limitations are considered prima facie obvious.
Claims 17, 25-26, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over GAONI (Journal of the American Chemical Society 1971 93(1):217-224; referred to herein as Gaoni 1), in view of STEUP (US 2010/0298579 A1), GAONI (Tetrahedron 1966 22:1481-1488; cited previously; referred to herein as Gaoni 2), TAYLOR (Journal of the American Chemical Society 1966 88(2):367-369) further in view of HANUS (Natural Product Reports 2016 33:1357-1392) and PATEL (Journal of Pharmaceutical and Biomedical Analysis 2017 146:15-23) and ERFURT (WO 2017/194173 A1; published 16 Nov 2017).
The teachings of Gaoni 1, Steup, Gaoni 2, Taylor, Hanus and Patel and conclusions drawn therefrom are set forth above.  
Working in the same art area, Erfurt (Abstract and throughout) teaches methods for preparing and purifying cannabinoid compounds, including CBD and Δ8-THC and Δ9-THC cyclization products, including the process of Step 4 (p. 23), which is a process for isomerization of CBD to products including Δ8-THC and Δ9-THC: 	
    PNG
    media_image5.png
    454
    644
    media_image5.png
    Greyscale

Regarding claim 30, the SMB chromatography purification starts with the raw product containing comprising 0.3% CBD, 71.6% dronabinol (aka Δ9-THC) and 26.3% Δ8-THC (see the Table at p. 26 and analytical HPLC chromatogram Figure 3.).  The first product obtained from SMB comprises >97% pure dronabinol (aka Δ9-THC) in raffinate fractions and Δ8-THC in extract fractions, as these two products are by far the major starting materials from the reaction.  Advantages of SMB purification of these products include production of highly pure products in large yields.  A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to purify the crude product(s) obtained by cyclization of CBD by SMB in order to accrue the above-cited advantages, with a reasonable expectation of success.
As to claim 25, Erfurt describes the above-cited isomerization process wherein the reaction mixture comprises unreacted CBD, Δ8-THC and Δ9-THC as shown in Figure 3 and summarized in the Table on p. 26:

    PNG
    media_image6.png
    327
    611
    media_image6.png
    Greyscale

As the reaction conditions are closely analogous to the conditions of Gaoni 1 and Steup (BF3 etherate catalyst, inert solvent, room temperature), a person of ordinary skill in the art at the time the application was effectively filed would have found it obvious that a non-zero amount of unreacted CBD would be present at the end of the isomerization reaction.
As to claim 26, the cited processes of Gaoni, Steup and Erfurt all comprise an evaporation step wherein reaction solvent is removed prior to moving to the chromatography step.
Regarding claim 17, the SMB process of Erfurt as described therein utilizes 4 sequential columns wherein the elution product from the first column passes to the second column, etc. until sufficient separation is achieved. (see Fig. 2A).  As to claim 35, the solvent passing through the system columns (62% MeOH/17% THF/21% water) remains the same throughout the process.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the references or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the amendments to the independent claims and the newly-added dependent claims, the examiner has elaborated herein the reasons behind the conclusion that the claimed invention set forth in the rejected claims remains obvious in view of the prior art.
Applicants have failed to present sufficient evidence of secondary considerations or unexpected results based on objective criteria, or otherwise, with which to rebut this conclusion of obviousness.  As such, the rejected claims are held to be obvious over the teachings of the prior art.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625